COATS, Judge,
concurring.
Waiste was convicted of operating a drift gill nét in a manner not conforming to its basic design. The regulations in question provide:
5AAC 39.105 Types of Legal Gear: (a) All gear shall be operated in a manner conforming to its basic design.
[[Image here]]
(d) Unless otherwise provided in this title, the following are legal types of gear:
[[Image here]]
(2) a set gill net is a gill net that has been intentionally set, staked, anchored, or otherwise fixed;
(3) a drift gill net is a drifting gill net that has not been intentionally staked, anchored, or otherwise fixed....
The question before the court is whether the state had to prove that Waiste’s drift gill nets had been “intentionally set, staked, anchored, or otherwise fixed” in order to show that he violated the regulation. The state argues that under AS 16.-05.723, it had only to prove that Waiste negligently went aground. The state contends that by negligently going aground Waiste “allowed his drift nets to fish as set nets.”
We have often cited the principle of statutory construction that requires us to strictly construe criminal statutes against the government. Romero v. State, 792 P.2d 679, 682 (Alaska App.1990). When this principle is applied to this case, it is clear that the state must show that Waiste intentionally anchored his drift net to convict him of the misdemeanor offense. The regulation which requires a fisherman to operate gear in a manner conforming to its basic design, must be construed narrowly in order to give a fisherman notice of what constitutes a violation. The regulation does not specify that a fisherman who acci-dently goes aground while he is fishing with a drift net violates the regulation. The definitions of “set gill net” and “drift gill net” support precisely the opposite interpretation. A drift gill net is a drifting gill net “that has not been intentionally staked, anchored or otherwise fixed.” A set gill net is a gill net “that has been intentionally staked, anchored or otherwise fixed.” (Emphasis supplied.) In its brief, the state contends that Waiste’s violation was that he “negligently ran his vessel aground and allowed his drift nets to fish as set nets.” Under 5AAC 39.105, in order for the state to prove that Waiste used his drift gill net as a set gill net, the state had to prove that he “intentionally set, staked, anchored or otherwise fixed” his nets. This specific definition of the offense governs this case, not the general language of AS 16.05.723(a).